                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


RICARDO ROSARIO,

               Plaintiff,
                                                           CASE NO. 1:17-CV-825
v.
                                                           HON. ROBERT J. JONKER
KENT COUNTY, et al.,

               Defendants.
                                       /

               ORDER ADOTPING IN PART AND REJECTING IN PART
                      REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 50), Plaintiff’s Objection (ECF No. 51), and Defendant’s Response (ECF No.

53). Under the Federal Rules of Civil Procedure where, as here, a party has objected to portions

of a Report and Recommendation, “[t]he district judge . . . has a duty to reject the magistrate

judge’s recommendation unless, on de novo reconsideration, he or she finds it justified.”

12 WRIGHT, MILLER, & MARCUS, FEDERAL PRACTICE AND PROCEDURE § 3070.2, at 381 (2d ed.

1997). Specifically, the Rules provide that:

               [t]he district judge must determine de novo any part of the
               magistrate judge’s disposition that has been properly objected to.
               The district judge may accept, reject, or modify the recommended
               disposition; receive further evidence; or return the matter to the
               magistrate judge with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).
       The Magistrate Judge recommends denying Plaintiff’s Motion for Default-Summary

Judgment (ECF No 37); granting Defendant Kent County’s Rule 12(b)(6) motion to dismiss (ECF

No. 41); denying Plaintiff’s motion “to continue to include” certain defendants and claims (ECF

No. 42); and dismissing the remaining claims in the Second Amended Complaint under 28 U.S.C.

§§ 1915(e)(2), 1915A. Accordingly, the Magistrate recommends the Court enter a Judgment

dismissing all of Plaintiff’s claims. (ECF No. 50). After performing a de novo review, the Court

agrees with the Magistrate Judge that Plaintiff’s motions for “default-summary judgment” and “to

continue to include” certain defendants are meritless. Certain other claims also do not pass muster

under Section 1915 screening. But the Court respectfully disagrees with the Magistrate Judge that

the deliberate indifference claim against Defendant Kent County should be dismissed. At a

fundamental level, this case is about Plaintiff’s allegations that injuries to his hand and shoulder

went untreated for months, despite repeated his requests for medical assistance, while he was in

the custody of Kent County. These claims survived initial screening, and the Court determines

they should continue here as well.

       1. Plaintiff’s Motion for Default-Summary Judgment

       The Magistrate Judge first recommends denying Plaintiff’s motion for default summary

judgment. Plaintiff’s motion suggests that default, or summary judgment, in his favor is warranted

based on Plaintiff’s belief that the Defendants failed to comply with the Magistrate Judge’s

September 12, 2018 Order granting Defendant Kent County additional time to file dispositive

motions. (ECF No. 31). The Magistrate Judge correctly determined Defendant Kent County did

not violate the September 12th Order. Moreover, the Magistrate Judge properly pointed out that a

failure to timely file a dispositive motion is not a basis for entering Judgment in Plaintiff’s favor.

Nothing within Plaintiff’s objections persuades the Court that a different result must issue.



                                                  2
Accordingly, the Court accepts the Magistrate Judge’s recommendation, on de novo review, that

this motion should be denied.

        2. Plaintiff’s Motion to Continue to Include Kent County Board of Supervisors as
           Defendants and Include Kent County Sheriff’s Department & Grand Rapids Police
           Department.

        The Magistrate Judge next recommends denying Plaintiff’s second motion, which relates

to the Kent County Board of Commissioners [sic]; the Kent County Sheriff’s Department; and the

Grand Rapids Police Department. In his motion, Plaintiff seeks to “continue” his claims against

these entities.

        The Court agrees with the Magistrate Judge that Plaintiff’s motion is meritless with respect

to the “Kent County Board of Supervisors.”1 The Second Amended Complaint is the operative

pleading and that Complaint does not name the board as a defendant, nor does it contain any factual

allegations against that body. In fact, the First Amended Complaint also failed to allege factual

conduct against the Kent County Board of Supervisors, or the Board of Commissioners, and so the

Magistrate Judge properly granted the defense motion for a more definite statement. (ECF No.

38). Plaintiff did not cure those deficiencies in his Second Amended Complaint, and his objections

merely assert, in a conclusory fashion, that he has alleged sufficient factual conduct against the

Kent County Board of Commissioners. That does not persuade the Court, on de novo review, that

the Magistrate Judge’s recommendation was incorrect.

        The Court also agrees with the Magistrate Judge that Plaintiff’s claim in the Second

Amended Complaint against the Kent County Sheriff’s Department fails to state a claim and that

it should be dismissed as a party. The Magistrate Judge was entirely correct that the Sheriff’s




1
 As the Magistrate Judge alludes to, presumably Plaintiff intended to name the Kent County Board
of Commissioners.
                                                 3
Department is not subject to suit under Section 1983.             See Vine v. Cty. of Ingham, 884

F. Supp.1153, 1158 (W.D. Mich. 1995) (dismissing the Sheriff’s Department as a party because it

could not be sued). Plaintiff’s request to “continue” his claim against the Sheriff’s Department,

therefore, is without merit.

        Finally, there is nothing to “continue” against the Grand Rapids Police Department because

the department is not now nor has it ever been a named defendant in this case. Accordingly, the

Magistrate Judge properly recommended dismissing Plaintiff’s motion to continue a claim against

the department. Moreover, any amendment to name the Grand Rapids Police Department would

be futile. It is well settled that municipal police departments are not entities subject to suit, because

they are merely departments of city government. See, e.g., Frodge v. City of Newport, No. 11-5458,

2012 WL 4773558, at * 5 n. 3 (6th Cir. Oct.5, 2012); Boykin v. Van Buren Twp., 479 F.3d 444,

450 (6th Cir. 2007).

        For all these reasons the Court agrees with the Magistrate Judge, on de novo review, that

Plaintiff’s motion to continue is without merit. (ECF No. 42).

        3. The Magistrate Judge’s Screening Recommendation and Kent County’s Motion to
           Dismiss.

        The Magistrate Judge next recommends granting Defendant Kent County’s motion to

dismiss for failure to state a claim. In a related vein the Magistrate Judge recommends dismissing

the remainder of the Second Amendment Complaint, namely the claims raised against Defendant

Unknown Reception Deputy Sheriff; Unknown Nurse, and Unknown Health Care Provider,

because there are insufficient factual allegations raised against them. After performing a de novo

review, the Court concludes that Defendant Unknown Deputy Sheriff and Health Care Provider,

along with the First Amendment claim in Plaintiff’s Second Amended Complaint are subject to

dismissal. Plaintiff also fails to state a claim with respect to Defendant Unknown Nurse. As for

                                                   4
the remaining deliberate indifference claim raised against Defendant Kent County, however, the

Court concludes that while Plaintiff has certainly not woven a high thread-count fabric of factual

allegations, the Second Amended Complaint is not so threadbare that it warrants dismissal under

principles of Twombly and Iqbal.

               A. Defendants Unknown Reception Deputy Sheriff and Health Care Provider

       It is a basic pleading essential that a plaintiff attribute factual allegations to particular

defendants. See Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) (holding that, in order to state a

claim, a plaintiff must make sufficient allegations to give a defendant fair notice of the claim). The

Sixth Circuit “has consistently held that damage claims against government officials arising from

alleged violations of constitutional rights must allege, with particularity, facts that demonstrate

what each defendant did to violate the asserted constitutional right.” Lanman v. Hinson, 529 F.3d

673, 684 (6th Cir. 2008) (citing Terrance v. Northville Reg’l Psych. Hosp., 286 F.3d 834, 842 (6th

Cir. 2002)). Where a party is named as a defendant without an allegation of specific conduct, the

complaint is subject to dismissal, even under the liberal construction afforded to pro se complaints.

See Frazier v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing the plaintiff’s claims

where the complaint did not allege with any degree of specificity which of the named defendants

were personally involved in or responsible for each alleged violation of rights).

       Plaintiff fails to even mention Defendants Unknown Reception Deputy Sheriff and

Unknown Health Care Provider in the body of his Second Amended Complaint. His allegations

therefore fall far short of the minimal pleading standards under FED. R. CIV. P. 8 (requiring “a short

and plain statement of the claim showing that the pleader is entitled to relief”). The Court agrees

with the Magistrate Judge, after de novo review, that Plaintiff fails to state a claim against these

defendants.



                                                  5
                B. First Amendment Claim

         The Second Amended Complaint alleges that the Defendants violated Plaintiff’s First,

Eighth and Fourteenth Amendment rights.            The Magistrate Judge recommends dismissing

Plaintiff’s First Amendment claims because the Second Amended Complaint does not contain any

factual content against any defendant that would lead to a Twombly plausible claim for a First

Amendment violation. The Court agrees. Plaintiff does not, for example, contend that the denial

of his medical care was in retaliation for his protected speech, nor does he allege any other facts

that assert his First Amendment rights were infringed in any way. The Court agrees with the

Magistrate Judge on de novo review, therefore, for the very reasons delineated by the Magistrate

Judge.

                C. Defendant Unknown Nurse

         The Magistrate Judge also recommends dismissing Defendant Unknown Nurse for failure

to state a claim. After de novo review, the Court finds the Magistrate Judge’s analysis on this

point to be factually sound and legally correct.

         The Magistrate Judge correctly set out the applicable law: In order to state a claim for

deliberate indifference to a prisoner’s serious medical needs, a Plaintiff must establish that that

deprivation was sufficiently serious to rise to constitutional levels (the objective component) and

that the state official acted with a sufficiently culpable state of mind (the subjective component).

See Wilson v. Seiter, 501 U.S. 294 (1991).

         The Second Amended Complaint fails to allege that Defendant Unknown Nurse was both

aware of Plaintiff’s serious medical need for treatment and deliberately failed to provide that

treatment. See Estelle v. Gamble, 429 U.S. 102, 103–04 (1976) (to state a cognizable Eighth

Amendment claim, a prisoner must allege acts or omissions sufficiently harmful to evidence



                                                   6
deliberate indifference to serious medical needs); Farmer v. Brennan, 511 U.S. 825, 834, 114

S. Ct. 1970, 128 L. Ed. 2d 811 (1994) (the deliberate-indifference standard has both an objective

and a subjective component). To the contrary, Plaintiff’s complaint states that the Defendant

Unknown Nurse assured Plaintiff he would receive medical attention. Plaintiff’s allegations

therefore fall far short of the minimal pleading standards under FED. R. CIV. P. 8 (requiring “a

short and plain statement of the claim showing that the pleader is entitled to relief”).

         Nothing in Plaintiff’s objections persuades the Court that a different result should issue.

Indeed he only asserts in a conclusory manner that he is alleging deliberate indifference under

Estelle without dealing in a meaningful way with the Magistrate Judge’s analysis. The Court

concludes, on de novo review, that Plaintiff fails to state a claim against Defendant Unknown

Nurse.

                D. Defendant Kent County

         The remaining claim is Plaintiff’s deliberate indifference claim against Defendant Kent

County. The Magistrate Judge correctly sets out the relevant legal standard with respect to Monell

liability. A local government such as a municipality or county “cannot be held liable solely

because it employs a tortfeasor—or, in other words, a municipality cannot be held liable under

§ 1983 on a respondeat superior theory.” Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 691 (1978).

Instead, a municipality may only be liable under § 1983 when its policy or custom causes the

injury, regardless of the form of relief sought by the plaintiff. Los Angeles Cty. v. Humphries, 562

U.S. 29, 35-37 (2010) (citing Monell, 436 U.S. at 694 (1974)). In a municipal liability claim, the

finding of a policy or custom is the initial determination to be made. Doe v. Claiborne Cty., 103

F.3d 495, 509 (6th Cir. 1996). The policy or custom must be the moving force behind the

constitutional injury, and a plaintiff must identify the policy, connect the policy to the



                                                  7
governmental entity and show that the particular injury was incurred because of the execution of

that policy. Turner v. City of Taylor, 412 F.3d 629, 639 (6th Cir. 2005); Alkire v. Irving, 330 F.3d

802, 815 (6th Cir. 2003); Doe, 103 F.3d at 508-509. In its motion to dismiss under Rule 12(b)(6),

the County asserts that Plaintiff has not pleaded sufficient facts to show that the alleged deliberate

indifference to his serious medical needs was caused by a policy or custom of Kent County and

then identify and connect that policy or custom to the County. This argument is not well taken.

       In Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163

(1993), the Supreme Court held that the federal courts may not apply a “heightened pleading

standard” in civil rights cases alleging municipal liability under Monell. The plaintiff in

Leatherman alleged a violation of his Fourth Amendment rights from the allegedly

unconstitutional searches by police officers employed by the defendant municipality. In reversing

the lower courts’ decision that had imposed a “heightened pleading standard,” the Supreme Court

held that the plaintiff was not required to allege detailed facts in support of the general allegation

that the individual defendant’s conduct was the result of official policy, custom or practice. To be

sure, the subsequent decisions from the Supreme Court, namely, Twombly and Iqbal, direct that a

Plaintiff’s allegations raise a “plausible” claim of Monell liability. But, for purposes of Rule 12,

no more than that is necessary.

       For this reason, the Court concludes that the Second Amended Complaint is sufficient to

establish a Twombly plausible claim of Monell liability. Plaintiff alleges that he requested medical

attention at the Kent County Jail for a period of three months, but he was never provided care. The

grievances he filed complaining of the lack of care, furthermore, were not processed. Ultimately

it was discovered that his hand was broken and that the only way to fix it was to break it again.

These factual allegations, accepted as true, are sufficient to meet Plaintiff’s, relatively mild burden



                                                  8
of alleging a plausible claim of a county custom or policy. Rather than dismissal, further inquiry

into this question must await discovery and summary judgment, or trial.

                                        CONCLUSION

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 50) is ADOPTED IN PART and REJECTED IN PART.

         IT IS FURTHER ORDERED that Plaintiff’s Motion for Default-Summary Judgment

(ECF No. 37) and Motion to Continue (ECF No. 42) are DENIED.

         IT IS FURTHER ORDERED that Defendant Kent County’s Motion to Dismiss (ECF

No. 41) is DENIED.

         IT IS FURTHER ORDERED that Plaintiff’s First Amendment Claim and Defendants

Kent County Sheriff Department; Unknown Reception Deputy Sheriff; Unknown Nurse; and

Unknown Health Care Provider are dismissed for failure to state a claim under 28 U.S.C.

§§ 1915(e)(2), 1915A. This case will proceed on Plaintiff’s deliberate indifference claim against

Defendant Kent County.

         IT IS FURTHER ORDERED



Dated:     July 23, 2019                     /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                9
